Case 2:20-cv-00013-GZS Document 24 Filed 10/26/20 Page 1 of 1              PageID #: 616




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  GARY L.,                                  )
                                            )
                        Plaintiff,          )
         v.                                 )      No. 2:20-cv-00013-GZS
                                            )
  ANDREW M. SAUL, Commissioner of           )
  Social Security,                          )
                                            )
                        Defendant.          )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 23) filed September 30, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Administrative Decision is AFFIRMED.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 26th day of October, 2020.
